*44By the Court
Mason, Ch. J.
This suit was brought up to the District Court by appealing from the judgment of a justice of the peace. Two of the defendants,-William and Samuel Bell, were not served with process. The transcript of the justice however states that the plaintiff and defendants appeared on the day set for trial. The appearance of the two Bells would have superseded the necessity of service. It is urged, however, that the word defendants in the transcript ought to be understood as referring only to those who had been duly served with process. Such, however, does not seem to have been the understanding of the justice for he afterwards states that “the defendants, Samuel Bell and William Bell, filed their bond for an appeal.”
But whether the record would justify the conclusion that these defendants appeared in the justice’s court or not, it clearly shows an appearance in the District Court. The three other defendants had pleaded the general issue: after which a motion was made to dismiss the suit. Tin’s being overruled the defendants pleaded not guilty, and issue was joined thereon. The defendants here mentioned must necessarily include the two Bells, for they were the appellants in the case. Appearing and submitting to a trial was we think a waiver of objection to all preceding irregularity.
Another objection urged is that the Court permitted the verdict of the jury to be amended at the next term after it was rendered. A motion in arrest had been made immediately after the trial, and the cause continued. The amendment of the verdict took place before the judgment was rendered. It makes no difference whether this was at the trial term or not. An amendment by the court in matter of substance would be error it made at any time. But if in mere matter of form, it vvould never be such an irregularity as could be rectified here. The District Court has control of its own records so far as to direct the form in which entries shall be made therein; but must never alter substantial facts. If therefore the change in the verdict was such as the Court might have made at the very time it was rendered without the express assent of the jury, it was perfectly competent to direct the alteration at the time alleged in this case.
This Court will not disturb a judgment on account of any defect in the form of theverdiet, provided the intention of the jury is unequivocal and evident. In this case, we think there can be no mistake as to what the jury intended in their original verdict. The plaintiff charged the defendants with the commission of a trespass. They pleaded “not guilty.” The jury found for the plaintiff. Although as was urged by counsel it is not stated as to which of the defendants they “find for the plaintiff,” the same objection might have been urged with equal force had there been a general verdict of “guilty.” It applies ito all the defendants. If therefore we would not have disturbed the judgment lor the defective verdict had the same not been amended, we certainly shall not under present circumstances.
The judgment below will therefore be affirmed.